UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1383


CALVIN TYRONE NORTON,

                Plaintiff - Appellant,

          v.

JEFFREY ROSIER,    in   his    individual   capacity;     CITY   OF
WHITEVILLE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:14-cv-00260-BO)


Submitted:   November 24, 2015              Decided:    January 7, 2016


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Calvin Tyrone Norton, Appellant Pro Se.         Clay Allen Collier,
CROSSLEY MCINTOSH COLLIER, Wilmington,         North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Tyrone Norton filed a 42 U.S.C. § 1983 (2012) action

against Jeffrey Rosier, Chief of Police of Whiteville, North

Carolina,      and     the      City      of     Whiteville         (collectively,

“Defendants”).       Norton alleged that Rosier violated his Fourth

Amendment rights by conducting a traffic stop of his vehicle in

South Carolina, without justification or lawful authorization as

a certified police officer, and that the City of Whiteville had

facilitated     Rosier’s       actions.        The   district      court       granted

Defendants’     motion    to    dismiss,       concluding    that       the    alleged

encounter with Rosier was so de minimis as to fail to constitute

a   constitutional     violation;       that    Norton    failed    to    allege    an

official policy, practice, or custom of Whiteville that would

permit   municipal     liability       under    § 1983;    and    that    it    lacked

jurisdiction over Norton’s pendent state law claims.

      On appeal, Norton challenges the dismissal of his § 1983

claim against Rosier and Whiteville.

      As a threshold matter, we address the jurisdictional issues

raised by Defendants in their informal brief, which rely on a

prefiling     injunction       imposed    against        Norton    in    the    North

Carolina state courts.           We review questions of law related to

subject matter jurisdiction de novo.                 See Home Buyers Warranty

Corp. v. Hanna, 750 F.3d 427, 432 (4th Cir. 2014).                       We find no

error    in   the    district    court’s       conclusion    that       neither    the

                                          2
Rooker-Feldman 1 doctrine nor the Full Faith and Credit Act, 28

U.S.C. § 1738 (2012), deprived the court of authority to decide

Norton’s claims.   See Adkins v. Rumsfeld, 464 F.3d 456, 464 (4th

Cir. 2006) (discussing Rooker-Feldman); Davani v. Va. Dep’t of

Transp., 434 F.3d 712, 718 (4th Cir. 2006) (same); Davenport v.

N.C. Dep’t of Transp., 3 F.3d 89, 92 (4th Cir. 1993) (discussing

Full Faith and Credit Act).

     Turning to the district court’s Fed. R. Civ. P. 12(b)(6)

determination, we review de novo the dismissal of a complaint

for failure to state a claim, accepting factual allegations in

the complaint as true and drawing all reasonable inferences in

favor of the nonmoving party.          Kensington Volunteer Fire Dep’t

v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012).                         To

survive   a   motion    to   dismiss,       the     complaint’s     “[f]actual

allegations must be enough to raise a right to relief above the

speculative   level”   and   to    “state   a     claim   to   relief   that   is

plausible on its face.”       Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007).

     The temporary detention of an individual during a traffic

stop, even if only for a limited time or purpose, constitutes a

Fourth Amendment seizure.         Whren v. United States, 517 U.S. 806,



     1 D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923).



                                      3
809-10 (1996).             Because a routine traffic stop is more like an

investigative detention than a custodial arrest, we evaluate a

traffic stop under the test set forth in Terry v. Ohio, 392 U.S.

1 (1968).          United States v. Green, 740 F.3d 275, 279 (4th Cir.),

cert. denied, 135 S. Ct. 207 (2014).                          Under this inquiry, the

officer’s decision to stop the vehicle must be both “justified

at    its    inception”       and   adequately         “limited         both    in    scope      and

duration.”           United States v. Digiovanni, 650 F.3d 498, 506-07

(4th Cir. 2011).              A police officer is entitled to initiate a

Terry       stop    only    where    it    is    “supported        by    a     reasonable        and

articulable          suspicion      that    the      person    seized          is    engaged     in

criminal activity.”              United States v. Foster, 634 F.3d 243, 246

(4th Cir. 2011) (internal quotation marks omitted).

       In his complaint, Norton alleged that Rosier stopped him

despite the fact that he was not speeding or violating any law

at the time of the stop.                  Moreover, he alleged that Rosier did

not    charge        him    or   warn      him    that   he        had    violated         a    law.

Accepting          these    allegations      as      true,    as    we    must       on    a    Rule

12(b)(6) motion, we conclude that Norton has alleged a violation

of    the    Fourth        Amendment.       See      Digiovanni,         650        F.3d   at    506

(noting that a vehicle stop must be “justified at its inception”

to satisfy the Fourth Amendment); id. (noting that stopping an

automobile is reasonable under the Fourth Amendment if there is

a reasonable suspicion that a traffic violation has occurred).

                                                 4
While we have reviewed the alternative arguments Defendants have

proffered     in   support     of     the       dismissal      of    Norton’s    Fourth

Amendment claim, we find them unpersuasive.                         Thus, we conclude

that the district court’s dismissal of Norton’s § 1983 claim

against Rosier must be vacated.

       We   find   no    error,     however,           in    the    district    court’s

conclusion     that   Norton   failed       to     allege      an   official    policy,

practice, or custom sufficient to state a claim against the City

of Whiteville.        See Carter v. Morris, 164 F.3d 215, 218 (4th

Cir.   1999).      Additionally,       we       note    that    Norton’s    state    law

claims were dismissed solely due to the absence of a cognizable

federal claim; as we reinstate the federal claim against Rosier,

dismissal of the pendent state law claims on this basis cannot

stand.      In reinstating Norton’s state law claims, we express no

opinion as to the merits of these claims or the propriety of

exercising      supplemental    jurisdiction            over    them,    leaving    that

determination to the district court in the first instance.

       Accordingly,     we   affirm    the       district      court’s    judgment    in

part, insofar as it exercises subject matter jurisdiction over

the action and dismisses Norton’s § 1983 claim against the City

of Whiteville; vacate the district court’s judgment in part,

insofar as it dismisses Norton’s § 1983 claim against Rosier and

his    pendent     state     law      claims;          and     remand    for    further



                                            5
proceedings. 2    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                          AFFIRMED IN PART,
                                                           VACATED IN PART,
                                                               AND REMANDED




     2 We have reviewed Norton’s supplemental reply briefs but
find no basis for imposing sanctions against Defendants or their
counsel.



                                      6